MEMORANDUM1
Bernard Wilson Oyatedor, a federal prisoner, appeals the district court’s denial of his pro se “motion to dismiss conviction.” We have jurisdiction pursuant to 28 U.S.C. § 1291. Reviewing de novo, United States v. Muro-Inclan, 249 F.3d 1180, 1182 (9th Cir.), cert, denied, — U.S.-, *780122 S.Ct. 180, 151 L.Ed.2d 125 (2001), we affirm.
To the extent Oyatedor’s arguments go to the validity of his conviction, they should be raised in a motion under 28 U.S.C. § 2255. However, treating Oyatedor’s motion as a post-conviction motion to dismiss the indictment, we affirm the district court’s ruling. From our holding that suppression is not required for Vienna Convention violations, see United States v. Lombera-Camorlinga, 206 F.3d 882, 888 (9th Cir.) (en banc), cert, denied, 531 U.S. 991, 121 S.Ct. 481, 148 L.Ed.2d 455 (2000), it necessarily follows that dismissal of the indictment is not required.
We decline to consider the other issues raised by Oyatedor because he did not raise them below. See Jiminez v. Rice, 276 F.3d 478, 481 (9th Cir.2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.